680 N.W.2d 98 (2004)
Steven G. AMUNRUD, Relator,
v.
ADVANCE UNITED EXPRESSWAY and MIGA/ASU Risk Management Services, Ltd., Respondents.
No. A04-339.
Supreme Court of Minnesota.
May 27, 2004.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 2, 2004, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
*99
BY THE COURT:
/s/ James H. Gilbert
Associate Justice